                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:20-CV-00561-FDW
 LATAWSHA TOOMER,

                 Plaintiff,

    v.                                                           ORDER

 ANDREW M. SAUL,

                 Defendant.


         THIS MATTER is before the court on Plaintiff’s Complaint and Defendant’s Motion for

Remand to the Commissioner, (Doc. No. 15), for further administrative proceedings. The

Commissioner wishes to conduct further fact finding, including holding a new administrative

hearing. Plaintiff’s counsel consents to the Government’s Motion for Remand.

         The Court finds good cause has been alleged for remand and that further administrative

fact-finding is warranted. Accordingly, the Court hereby REVERSES the Commissioner’s

decision under sentence four of 42 U.S.C. § 405(g) and REMANDS the case to the Commissioner

for further proceedings, including a new hearing. See Shalala v. Schaefer, 509 U.S. 292 (1993);

Melkonyan v. Sullivan, 501 U.S. 89 (1991). Additionally, Plaintiff’s pending Motion for Summary

Judgement, (Doc. No. 13), is DENIED AS MOOT.

         The Clerk of Court is respectfully DIRECTED to enter a separate judgment pursuant to

Rule 58 of the Federal Rules of Civil Procedure.
                                               Signed: July 21, 2021
         IT IS SO ORDERED.




                                               1

          Case 3:20-cv-00561-FDW Document 16 Filed 07/21/21 Page 1 of 1
